            Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

    UNITED STATES OF AMERICA, ex rel.
    HENRY B. HELLER,

         Plaintiffs,
                                                 Civil Action File No.:
    v.

    GUARDIAN PHARMACY, LLC, and                  1:18-cv-03728-SDG
    GUARDIAN PHARMACY OF
    ATLANTA, LLC,

         Defendants.


                    DEFENDANT GUARDIAN PHARMACY, LLC’S
                 REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

I.         INTRODUCTION

           Relator claims that Guardian Pharmacy of Atlanta, LLC (“Guardian

Atlanta”) violated the federal Anti-Kickback Statute (“AKS”) and, by extension,

the False Claims Act (“FCA”). Relator seeks to hold Guardian Pharmacy, LLC

(“Guardian Pharmacy”) responsible for Guardian Atlanta’s alleged actions and

practices. Guardian Atlanta has moved to dismiss the Amended Complaint.1




1
     See generally Def. Guardian Atlanta’s Mot. to Dismiss, Doc. No. 32.

                                            1
       Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 2 of 12




      Guardian Pharmacy separately moved for dismissal for three reasons.2 First,

Relator’s claims against Guardian Pharmacy are entirely derivative of, and

dependent upon the success of, his claims as to Guardian Atlanta. Relator’s claims

as to Guardian Pharmacy fail because Relator has not stated a claim against

Guardian Atlanta.3 Second, even if Relator’s Complaint did state a claim against

Guardian Atlanta, Relator’s Complaint fails to plead facts sufficient to state a claim

for a violation of the FCA by Guardian Pharmacy.4 Third, Relator also does not

plead facts sufficient to pierce the corporate veil between Guardian Pharmacy and

Guardian Atlanta.5

      Relator’s Opposition concedes that his claims against Guardian Pharmacy

are limited in scope to the activities at Guardian Atlanta, but asserts that

      [R]ead fully and in the proper light, the Complaint specifically alleges
      Guardian Pharmacy[‘s] control, knowledge, and direct involvement
      in the illegal kickbacks of Guardian [Atlanta]. The Complaint also
      alleges sufficient facts to state a claim for piercing the corporate veil.6

Thus, as to Guardian Pharmacy’s first point, Relator incorporates by reference his



2
  See generally Def. Guardian Pharmacy’s Br. in Supp. of Mot. to Dismiss, Doc. No.
34-1.
3
   Def. Guardian Pharmacy’s Br., Doc. No. 34-1 at 1-2, 7-8 (incorporating by
reference Guardian Atlanta’s Motion to Dismiss (Doc. No. 32)).
4
  Def. Guardian Pharmacy’s Br., Doc. No. 34-1 at 7-11.
5
  Def. Guardian Pharmacy’s Br., Doc. No. 34-1 at 11-13.
6
  Pl.’s Resp. to Guardian Pharmacy’s Mot. to Dismiss, Doc. No. 42 at 2.

                                          2
       Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 3 of 12




Response in Opposition to Guardian Pharmacy of Atlanta, LLC’s motion to

dismiss.7 Guardian Pharmacy hereby incorporates by reference Guardian

Atlanta’s Reply Brief in Support of its Motion to Dismiss.8 As to the second and

third points, despite the concession that the scope of the alleged misconduct is

limited to Guardian Atlanta, Relator asserts that the Amended Complaint

sufficiently pleads facts to support that Guardian Pharmacy is directly

responsible9 and also derivatively responsible through an alter-ego theory.10 As

discussed below the allegations of the Amended Complaint fall far short of the

critical facts alleged in the cases upon which Relator relies.

II.   ARGUMENT
      A.     The Amended Complaint does not allege Guardian Pharmacy’s
             participation, direction, or control over a kickback scheme with
             the requisite particularity.

      In support of his position that he has adequately alleged Guardian

Pharmacy’s direct FCA liability with respect to the alleged misconduct at

Guardian Atlanta, Relator relies on United States ex rel. Hockett v. Columbia/HCA




7
  Pl.’s Resp., Doc. No. 42 at 9, n.3.
8
  See generally Guardian Atlanta’s Reply Br. in Supp. of Mot. to Dismiss, Doc. No.
48.
9
  Pl.’s Resp., Doc. No. 42 at 10-13.
10
   Pl.’s Resp., Doc. No. 42 at 13-16.

                                          3
       Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 4 of 12




Healthcare.11 In that case, after finding that the “relator has come up woefully short

of the showing necessary to justify piercing the corporate veil” between

Columbia/HCA        and    its   indirect   subsidiary,   the   Court   noted    that

“Columbia/HCA can, however, be held liable if it was directly involved in

submitting false claims or causing them to be submitted to the government.”12 The

allegations there centered around the filing of a cost report, and the relator came

“forward with evidence that Columbia/HCA was directly involved in the process

of finalizing the cost report and billing the government.”13 The court there noted

that the following evidence was not “strong” or “overwhelming,” but sufficient:

       “[A] Columbia/HCA corporate official instructed an employee
        who was preparing the amended cost report to obscure the true
        nature of the cost overstatements in the original cost report.”

       “Correspondence with the Medicare fiscal intermediary regarding
        [the subsidiary’s] cost report was conducted on Columbia/HCA
        letterhead…, and this correspondence was a central part in
        consummating the fraud, and then attempting to cover it up.”

       “Matney [the subsidiary’s CEO] said he had been schooled in
        TEFRA-inflation techniques — with the intimation that these
        techniques were improper — at meetings for hospital executives
        that were organized and conducted by HCA.”



11
   498 F. Supp. 2d 25, 62-63 (D.D.C. 2007); Pl.’s Resp. to Guardian Pharmacy’s Mot.
to Dismiss, Doc. No. 42 at 10-11.
12
   Hockett, 498 F. Supp. 2d at 61-62.
13
   Id. at 62.

                                            4
       Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 5 of 12




       “Matney stated that he sought approval from Columbia/HCA
        superiors of his actions at [the subsidiary].”

       “[C]orporate officials…regularly communicated with [subsidiary
        employees] regarding the GP unit’s TEFRA initiative and the need
        to increase the TEFRA rate….”14

      In contrast to Hockett’s focus on Columbia/HCA’s direct actions with respect

to the cost report at issue, Relator points generally to Guardian Pharmacy’s

“intimate knowledge of [Guardian Atlanta’s] operations” generally.15 Specifically,

Relator points to Guardian Atlanta’s alleged role: “(1) as a majority owner; (2) as

signatory on Guardian Atlanta’s formation documents; (3) as the lead in

developing and implementing national sales strategies, centralized sales tracking

through SalesForce, and uniformly training all sales representatives; and (4) as

supplier of the contracting, finance, and legal functions for Guardian Atlanta.”16

      As explained in Guardian Pharmacy’s opening brief, “Relator does not

describe any of these strategies, training, or control from Guardian Pharmacy, nor

does he explain how they influenced or led to the purported misconduct at

Guardian Atlanta.”17 Guardian Pharmacy further pointed out that “Relator does

not allege any specific facts to show that Guardian Pharmacy directed or


14
   Id. at 62-63.
15
   Pl.’s Resp., Doc. No. 42 at 10-11 (emphasis added).
16
   Pl.’s Resp., Doc. No. 42 at 10-11.
17
   Def. Guardian Pharmacy’s Br., Doc. No. 34-1 at 5, 9-11.

                                         5
       Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 6 of 12




encouraged any of its affiliated pharmacies—not Guardian Atlanta and not any

other ‘Partner Pharmacies’—to violate the AKS.”18

      Relator’s Opposition brief still does not point to any allegations to show

Guardian Pharmacy’s direct involvement in the alleged kickback scheme at

Guardian Atlanta. Relator points to Paragraphs 122-126 and 188-189 of the

Amended Complaint in support of his argument.19 Paragraphs 122-126 allege that

Guardian Pharmacy operates through “Partner Pharmacies” “that are operated

jointly by Guardian Pharmacy and a local management team”; that it “is known

as the ‘Home Office’”; that it “controls the operations of its Partner Pharmacies”;

and that it “develops national and regional sales strategies for the entire company,

conducts training for all sales representatives and other employees, and exerts

control over the billing process, contracting, finance and legal functions for the

Partner Pharmacies.”20 Paragraphs 188-189 relate to allegations about statements

of Guardian Pharmacy officers at a national sales meeting.21




18
   Def. Guardian Pharmacy’s Br., Doc. No. 34-1 at 6, 9-11.
19
   Pl.’s Resp., Doc. No. 42 at 10-11.
20
   Am. Compl., Doc. No. 24 ¶¶ 122-26.
21
   Am. Comp., Doc. No. 24 ¶¶ 187-93; Def. Guardian Pharmacy’s Br., Doc. No. 34-
1 at 5-7, 10-11.

                                         6
       Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 7 of 12




      These broad allegations with respect to Guardian Pharmacy—untethered to

any alleged kickback or false claims by Guardian Atlanta—stand in stark contrast

to the evidence of Columbia/HCA’s direct involvement in the specific cost report

giving rise to the claim that its subsidiary had violated the FCA.22 For example,

Relator does not allege that Guardian Pharmacy was involved in, or directed, any

specific discussions with any assisted living community or personal care home or

directed the specific terms of any agreement that Relator claims ran afoul of the

AKS.23 To the contrary, in the few allegations that allege statements by officers and

directors of Guardian Pharmacy, Relator acknowledges that they encouraged

charging for medication audits.24 Relator alleges no more than what other courts

have found to be insufficient at the pleading stage.25



22
   Cf. Hockett, F. Supp. 2d at 61-62.
23
   Relator asserts that Guardian Pharmacy pressured Guardian Atlanta to use
written contracts. Pl.’s Resp., Doc. No. 42 at 4 (quoting Am. Compl., Doc. No. 24
¶¶ 195-97). And he takes issue with some of the terms included in certain
contracts. Pl.’s Resp., Doc. No. 42 at 4-5 (citing Am. Compl., Doc. No. 24 ¶¶ 200,
204-05, 208-10, 212). But, Relator does not allege that Guardian Pharmacy dictated
the terms of any contracts. Instead, Relator points to Paragraphs 148-149 of his
Amended Complaint. Pl.’s Resp., Doc. No. 42 at 5. Those Paragraphs make clear
that the decisions he challenges were made by Guardian Atlanta’s local
management team, not Guardian Pharmacy.
24
   Am. Compl., Doc. No. 24 ¶¶ 190-93.
25
   U.S. ex rel. Schaengold v. Mem’l Health, Inc., 4:11-CV-58, 2014 WL 6908856, at *14
(S.D. Ga. Dec. 8, 2014) (“[M]ere participation in a scheme that results in an eventual
submission of a false claim is not sufficient for FCA liability to lie…. [W]ithout

                                          7
        Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 8 of 12




      B.     The Amended Complaint does not adequately allege an alter ego
             theory.

      In support of his argument to pierce the corporate veil, Relator relies on

United States ex rel. Powell v. American Intercontinental Univ.26 In that case, the

“Relators allege[d] that Defendants violated the FCA when AIU executed its 2007

Program Participation Agreement (‘PPA’) with the Department of Education

(‘DOE’).”27 In considering the motion of AIU’s parent company, CEC, the court

noted that “CEC’s Motion centers on establishing its corporate separateness, so the

facts relevant to that Motion are those showing the relationship between CEC and

AIU.”28 In finding a “unity of interest,” the “most important evidence” was that

the 2007 PPA—the very document giving rise to AIU’s FCA liability—was signed

by CEC’s President and CEO, Robert Dowdell, on behalf of AIU, even though Mr.



allegations sufficient to support a finding that [affiliated entities] actually
submitted a falsely certified cost report, or [were] directly involved in causing such
a submission, ‘there is simply no actionable damage to the public fisc as required
under the False Claims Act.’”) (quoting U.S. ex rel. Clausen v. Lab. Corp., 290 F.3d
1301, 1311 (11th Cir. 2002)); U.S. ex rel. Lawson v. Aegis Therapies, Inc., Case No. 210-
CV-72, 2013 WL 5816501, at *4 (S.D. Ga. Oct. 29, 2013) (“[T]here are no allegations
about how, when, and where Corporate Defendants were involved in the alleged
fraudulent activity, who at the companies was involved, and what statements
were made. Indeed, the only allegations of misconduct concern the Contractor and
the Facility.”).
26
   No. 1:08-CV-2277-RWS, 2016 WL 5092513 (N.D. Ga. Sept. 20, 2016); Pl.’s Resp.,
Doc. No. 42 at 14-15.
27
   Powell, 2016 WL 5092513, at *1.
28
   Id. at *6.

                                           8
        Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 9 of 12




Dowdell was not an officer of AIU or AIU-University.29 The court relied on the

very same evidence to satisfy the second prong of the veil piercing inquiry,

holding that “leaving AIU-University saddled with the baggage of any false claims

contained in that PPA [executed by CEC’s President] would indeed be

inequitable.”30

       Powell is easily distinguishable from this case, and Relator’s Opposition brief

does not point to any allegations in the Amended Complaint that are on par with

the “most important” fact in Powell—that the president of the parent company

signed the very document giving rise to the subsidiary’s FCA liability. The

Amended Complaint does not allege facts sufficient to support an alter ego theory

and should, therefore, be dismissed as to Guardian Pharmacy.31

III.   CONCLUSION

       For the foregoing reasons, Guardian Pharmacy requests that its Motion to

Dismiss Relator’s Complaint be granted.


29
   Id. at *8.
30
   Id. at *9.
31
    Lawson, 2013 WL 5816501, at *4-5 (dismissing Government’s claims against
parent and declining “the Government’s invitation to delay ruling on the
Defendants’ motion so that the Government may obtain the benefit of discovery
to find support for its theory”); Schaengold, 2014 WL 6908856, at *12-14
(Government’s complaint failed to satisfy either the first or second prong of veil-
piercing claims); U.S. v. Universal Health Servs., Inc., No. 1:07CV00054, 2010 WL
4323082, at *3-4 (W.D. Va. Oct. 31, 2010) (same); Hockett, 498 F. Supp. at 60-62.

                                          9
Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 10 of 12




Respectfully submitted this 19th day of June, 2020.

                                      ARNALL GOLDEN GREGORY LLP


                                      /s/ W. Jerad Rissler
                                      W. Jerad Rissler, Esq.
                                      Georgia Bar No. 142024
                                      jerad.rissler@agg.com
                                      Glenn P. Hendrix, Esq.
                                      Georgia Bar No. 346590
                                      glenn.hendrix@agg.com


                                      Arnall Golden Gregory LLP
                                      171 17th Street, Suite 2100
                                      Atlanta, Georgia 30363-1031
                                      404.873.8500 (Telephone)
                                      404.873.8501 (Facsimile)

                                      Attorneys for Defendant
                                      Guardian Pharmacy, LLC




                                 10
      Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 11 of 12




                      CERTIFICATE OF COMPLIANCE
      The undersigned certifies that this pleading was prepared using Book

Antiqua 13-point font in accordance with Local Rule 5.1(C).

      This 19th day of June, 2020.

                                            /s/ W. Jerad Rissler
                                            W. Jerad Rissler, Esq.
                                            Georgia Bar No. 142024




                                       11
      Case 1:18-cv-03728-SDG Document 49 Filed 06/19/20 Page 12 of 12




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 19, 2020, I electronically filed the foregoing

DEFENDANT GUARDIAN PHARMACY, LLC’S REPLY BRIEF IN SUPPORT

OF MOTION TO DISMISS with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to all Counsel of

Record.

                                              /s/ W. Jerad Rissler
                                              W. Jerad Rissler
                                              Georgia Bar No. 142024


ARNALL GOLDEN GREGORY LLP
171 17th Street NW
Suite 2100
Atlanta, Georgia 30363-1031
Telephone: 404.873.8500
Facsimile: 404.873.8501




                                         12
